Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11-9-21 has been entered.
 
Claim Objections
Claims 1, 6 & 15 are objected to because of the following informalities:  
-Claim 1, line 6, 
“a user side node” should be changed to	– the user side node --
 “a forwarding side node” should be changed to
 								– the forwarding side node --
-Claim 6, line 11, 
“a user side node” should be changed to 	– the user side node --
 “a forwarding side node” should be changed to
 – the forwarding side node –

-Claim 15, line 9, 
“a user side node” should be changed to 	– the user side node --
 “a forwarding side node” should be changed to
 – the forwarding side node --
Appropriate correction is required.

Claim Rejections - 35 USC § 102 & 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.







The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claim(s) 1, 6, 15, 17, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1-2) as being anticipated by Levy-Abegnoli (US 2008/0307516 A1).

Regarding Claim 1. (Currently Amended) 
Levy-Abegnoli (US 2008/0307516 A1) discloses An information transfer method, comprising: 
sending, by a user side node {Levy-Abegnoli: defending router 12-Fig.1}, a multicast protocol message or routing protocol message {Levy-Abegnoli: advertisement message 72 in Figs.1 & 4} carrying a user side flag {Levy-Abegnoli: a prefix field 96 specifying the unauthorized prefix ("2001:0210::/32") 44 in Fig.4 & ¶0029} to a forwarding side node {Levy-Abegnoli: Host 26 or 24 in Fig.1}; 
wherein, the user side flag {Levy-Abegnoli: a prefix field 96 specifying the unauthorized prefix ("2001:0210::/32") 44 in Fig.4 & ¶0029; see also Fig.5 & ¶0030-¶0033} is used for indicating that the message carrying the user side flag is sent from –the-- [a] {emphasis corrected}  user side node {Levy-Abegnoli: defending router 12-Fig.1} rather than –the-- [a]{emphasis corrected} forwarding side node  {Levy-Abegnoli: Host 26 or 24 in Fig.1}, so that the forwarding side node  {Levy-Abegnoli: Host 26 or 24 in-Fig.1} could forward a packet {Levy-Abegnoli: advertisement message 72-Fig.4} to the user side node {Levy-Abegnoli: defending router 12-Fig.1} according to an address  {Levy-Abegnoli: defending router address, e.g. link layer address “0004.2010.00DF” 83, ¶0029} of the user side node  {Levy-Abegnoli: defending router 28-Fig.1}.  

Regarding Claim 6. (Currently Amended) 
-Claim 6 is rejected with the same reasons as set forth in claim 1.
An information transfer method, comprising: 
identifying, by a forwarding side node, a user side node in a forwarding table after a multicast protocol message or routing protocol message carrying the a user side flag sent from a directly connected user side node is received by the forwarding side node; and 
forwarding a packet to the user side node according to the forwarding table, wherein a destination address of the packet is encapsulated as an address of the user side node;
 wherein the user side flag is used for indicating that the message is sent from --the-- [a] {emphasis corrected} user side node rather than –the-- [a]{emphasis corrected} forwarding side node.


Regarding Claim 15. (Currently Amended) 
-Claim 15 is rejected with the same reasons as set forth in claim 1, and further as following:
An information transfer device {Levy-Abegnoli: Router 12-Fig.2}, comprising: 
a transmitting module {Levy-Abegnoli: IPv6 interfaces 50-Fig.2 & ¶0019-¶0021}, a memory {Levy-Abegnoli: memory 54-Fig.2 & ¶0019}, and a processor {Levy-Abegnoli: routing circuit 52-Fig.2 & ¶0019 & ¶0022-¶0025}; 
wherein the memory is configured to store a program for information transfer which, when read and executed by the processor, causes the following operation to be performed {Levy-Abegnoli: ¶0026-¶0027}: 

wherein, the user side flag is used for indicating that the message is sent from --the-- [a] {emphasis corrected} user side node rather than –the-- [a]{emphasis corrected} forwarding side node, so that the forwarding side node could forward a packet to the user side node according to an address of the user side node.  

Regarding Claim 17. (Previously Presented) 
-Claim 17 is rejected with the same reasons as set forth in claim 15.
An information transfer device, comprising: 
a memory, and a processor; 
wherein the memory is configured to store a program for information transfer which, when read and executed by the processor, implement the information transfer method according to claim 1.  

Regarding Claim 19. (Previously Presented) 
-Claim 19 is rejected with the same reasons as set forth in claim 15.
A non-transitory computer-readable medium storing a plurality of instructions which, when executed by one or more processors, implement the information transfer method according to claim 1.  

Regarding Claim 20. (Previously Presented) 
-Claim 20 is rejected with the same reasons as set forth in claim 15.
.


Claim(s) 1-2, 6-7, 15-17, 19 and 20 is/are rejected under 35 U.S.C. 102 as being anticipated by Thubert (US 2016/0142248 A1), or is/are rejected under 35 U.S.C. 103 as obvious over Thubert (US 2016/0142248 A1) in view of Levy-Abegnoli (US 2008/0307516 A1).

Regarding Claim 1. (Currently Amended) 
As 102 rejection, Thubert (US 2016/0142248 A1) discloses An information transfer method, comprising: 
sending, by a user side node {Thubert: Root-Figs.7}, a multicast protocol message or routing protocol message {Thubert: DIO message 300-Fig.3, BIER is used to support both multicast protocol and unicast (or routing) protocols, ¶0049 & ¶0053} carrying a user side flag {Thubert: ¶0044 wherein the payload 320-Fig.3 of DIO message comprises fields including destination prefixes 326, various flags/bits 321-Fig.3 having sub-option 328-Fig.3, e.g. one or more additional sub-option fields 328 may be used to supply additional or custom information within the message 300, also,  sub-option fields 328 may be used to carry other certain information within a message 300, such as indications, requests, capabilities, lists, notifications, etc., as may be described herein, e.g., in one or more type-length-value (TLV) fields, see also ¶0016 & ¶0062 wherein theses flags/bits can be used for any function including a user side (or 
wherein, the user side flag {Thubert: fields comprises destination prefixes 326, various flags/bits 321-Fig.3 having sub-option 328-Fig.3, ¶0044} is used for indicating {Thubert: “sub-option fields 328 may be used to carry other certain information within a message 300, such as indications, requests, capabilities, lists, notifications, etc., as may be described herein, e.g., in one or more type-length-value (TLV) fields”, ¶0044} that the message carrying the user side flag is sent from –the-- [a] {emphasis corrected}  user side node (root node-Figs.7) rather than –the-- [a]{emphasis corrected} forwarding side node (node K or B){Thubert: ¶0043 wherein a DAG discovery request (e.g., DIO) message is transmitted from the root device(s) of the DAG downward toward the leaves, informing each successive receiving device how to reach the root device (that is, from where the request is received is generally the direction of the root). Accordingly, a DAG is created in the upward direction toward the root device, see also ¶0042-¶0043; In other words, the root (user side node) sending message (DIO message) having prefix information (user side flag) to identify source routing, so that a node (B or K as forwarding side node) can inherently forward the message {e.g. DAG discovery reply (DAO message) received from its one or more children} back to the root (user side node) based on the prefix information (user side flag) of the root (user side node) in the message {DAG discovery reply (DAO message 300), Figs.6-7, emphasis added}, so that the forwarding side node {Thubert: Node B or K in Figs.6-7} could forward a packet {Thubert: DAG discovery reply (DAO message 300), ¶0043} to the user side node (root node, Figs.6-7) according to an address {Thubert: destination bitmap, ¶0077 wherein 
	
-As 103 Rejection, Thubert does not explicitly disclose wherein indication is for indicating “that the message carrying the user side flag is sent from –the-- [a] {emphasis corrected}  user side node rather than –the-- [a]{emphasis corrected} forwarding side node so that the forwarding side node could forward a packet to the user side node according to an address of the user side node”.
	However, in the same field of endeavor, Levy-Abegnoli (US 2008/0307516 A1) discloses wherein indication is for indicating “that the message carrying the user side flag is sent from –the-- [a] {emphasis corrected}  user side node rather than –the-- [a]{emphasis corrected} forwarding side node so that the forwarding side node could forward a packet to the user side node according to an address of the user side node”{Levy-Abegnoli: a prefix field 96 specifying the unauthorized prefix ("2001:0210::/32") 44-Fig.4 & ¶0029; see also Router Flag 102-Fig.5, Override Flag 104-Fig.5, and ¶0030 wherein the neighbor advertisement message 74 also can include neighbor advertisement ICMP fields 100, including a router flag 102 set to "1" by the generation circuit 64, an override flag 104 set to "1" by the generation circuit 64, and a target address field 106 that specifies the link local address ("FE80::A") 40 of the rogue router 28. Hence, the IPv6 hosts 24 or 26 receiving the neighbor advertisement message 74 can determine from the router flag 102 that the defending router 12 is, in the override flag 104 and the target address field 106 that they should override an existing neighbor cache entry (specifying the link local address 40 of the rogue router 28), and replace the rogue router link local address 40 with the defending router link local address 84, in accordance with Section 4.4 of RFC 2461; In other words, upon received advertisement message 74 from Defending Router 28 (User Side Node), the IPv6 hosts 24 or 26 (Forwarding Side Node) uses the router flag 102 to determine the defending router is the validated router and the override flag 104 to override the existing neighbor address of router 28 (user side node) with the address of the defending router 12, emphasis added}.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply Levy-Abegnoli’s teaching to Thubert’s system with the motivation being to “enable the host node to learn a certification path of a router, and to validate the authenticity of a router”{Levy-Abegnoli: ¶0010}.

Regarding Claim 2. (Currently Amended) The method according to claim 1, wherein the user side flag {Thubert: fields comprises destination prefixes 326, various flags/bits 321-Fig.3 having sub-option 328-Fig.3, ¶0044} is indicated by a newly defined flag bit defined in the multicast protocol message or the routing protocol message, or by a newly defined Type Length Value (TLV) defined in the multicast protocol message or the routing protocol message, or by a newly defined sub-TLV defined in the multicast protocol message or the routing protocol message {Thubert: “sub-option fields 328 may be used to carry other certain information within a message 300, such as indications, 

Regarding Claim 6. (Currently Amended) 
-Claim 6 is rejected with the same reasons as set forth in claim 1.
An information transfer method, comprising: 
identifying, by a forwarding side node, a user side node in a forwarding table after a multicast protocol message or routing protocol message carrying the a user side flag sent from a directly connected user side node is received by the forwarding side node; and 
forwarding a packet to the user side node according to the forwarding table, wherein a destination address of the packet is encapsulated as an address of the user side node;
 wherein the user side flag is used for indicating that the message carrying the user side flag is sent from a user side node rather than a forwarding side node.

Regarding Claim 7 (2). (Currently Amended) The method according to claim 6, wherein the user side flag is indicated by a newly defined flag bit defined in the multicast protocol 3/13Application Serial No. 16/496,002 Response to Office Action dated 03/26/2021 message or the routing protocol message, or by a newly defined Type Length Value (TLV) defined in the multicast protocol message or the routing protocol message, or by a newly defined sub-TLV defined in the multicast protocol message or the routing protocol message {Thubert: fields comprises destination prefixes 326, various flags/bits 

Regarding Claim 15. (Currently Amended) 
-Claim 15 is rejected with the same reasons as set forth in claim 1, and further as following:
An information transfer device {Thubert: Node 200-Fig.2}, comprising: 
a transmitting module {Thubert: network interfaces 210-Fig.2}, a memory {Thubert: memory 240-Fig.2}, and a processor {Thubert: processor 220-Fig.2}; 
wherein the memory is configured to store a program for information transfer which, when read and executed by the processor, causes the following operation to be performed {Thubert: ¶0024-¶0025}: 
transmitting, by the transmitting module, a multicast protocol message or routing protocol message carrying a user side flag to a forwarding side node; 4/13Application Serial No. 16/496,002 Response to Office Action dated 03/26/2021 
wherein, the user side flag is used for indicating that the message is sent from --the-- [a] {emphasis corrected} user side node rather than –the-- [a]{emphasis corrected} forwarding side node, so that the forwarding side node could forward a packet to the user side node according to an address of the user side node.  

Regarding Claim 16 (2). (Currently Amended) The device according to claim 15, wherein the user side flag is indicated by a newly defined flag bit defined in the multicast defined in the multicast protocol message or the routing protocol message, or by a newly defined sub-TLV defined in the multicast protocol message or the routing protocol message {Thubert: fields comprises destination prefixes 326, various flags/bits 321-Fig.3 having sub-option 328-Fig.3, ¶0044 wherein “sub-option fields 328 may be used to carry other certain information within a message 300, such as indications, requests, capabilities, lists, notifications, etc., as may be described herein, e.g., in one or more type-length-value (TLV) fields”}.   

Regarding Claim 17. (Previously Presented) 
An information transfer device, comprising: 
a memory, and a processor; 
wherein the memory is configured to store a program for information transfer which, when read and executed by the processor, implement the information transfer method according to claim 1 {Thubert: The device 200-Fig.2 may comprise one or more network interfaces 210 (e.g., wired, wireless, PLC, etc.), at least one processor 220, and a memory 240 & ¶0022-¶0025}.  

Regarding Claim 19. (Previously Presented) 
A non-transitory computer-readable medium storing a plurality of instructions which, when executed by one or more processors, implement the information transfer method according to claim 1 {Thubert: The device 200-Fig.2 may comprise one or more 

Regarding Claim 20. (Previously Presented) 
A non-transitory computer-readable medium storing a plurality of instructions which, when executed by one or more processors, implement the information transfer method according to claim 6 {Thubert: The device 200-Fig.2 may comprise one or more network interfaces 210 (e.g., wired, wireless, PLC, etc.), at least one processor 220, and a memory 240 & ¶0022-¶0025}.

Claim(s) 3 & 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levy-Abegnoli (US 2008/0307516 A1); Thubert (US 2016/0142248 A1); and Thubert (US 2016/0142248 A1) in view of Levy-Abegnoli (US 2008/0307516 A1), as applied to claim 1 as above, and further in view of Gage (US 2017/0237656 A1).

Regarding Claim 3. (Previously Presented) The method according to claim 1, wherein the step of sending, by the user side node, the multicast protocol message carrying the user side flag to the forwarding side node comprises: 
sending, by the user side node through a multicast protocol, a traffic request carrying the user side flag {Thubert: fields comprises destination prefixes 326, various flags/bits 321-Fig.3 having sub-option 328-Fig.3, ¶0044 wherein “For any type of message 300, one or more additional sub-option fields 328 may be used to supply additional or custom information within the message 300. For instance, an objective sub-option fields 328 may be used to carry other certain information within a message 300, such as indications, requests, capabilities, lists, notifications, etc., as may be described herein, e.g., in one or more type-length-value (TLV) fields”}; and 2/13Application Serial No. 16/496,002 Response to Office Action dated 03/26/2021 
the step of sending, by the user side node, the routing protocol message carrying the user side flag to the forwarding side node comprises: 
advertising, by the user side node through a routing protocol {Thubert: ¶0053 wherein BIER may be used in a LLN as a compression technique that maps an IPv6 address or other network address of a node into a bit position in a bitmap. FIGS. 6A-6B illustrate examples of using BIER in the network for routing}, prefix information {Thubert: destination prefix 326-Fig.3 & ¶0044} with an added user side flag {Thubert: various flags/bits 321, ¶0044}.  
	Thubert does not explicitly disclose the routing protocol message advertising by the user side node.
	However, in the same field of endeavor, Gage (US 2017/0237656 A1) discloses the routing protocol message advertising by the user side node {Gage (US 2017/0237656 A1): ¶0008 wherein forwarding IPv6 packet in a packet data service domain Fig.7b & ¶0092 wherein ingress points 750 advertising  the prefix designation 767, see also Fig.7a &  ¶0074 wherein egress points 755 of the SFP within this service domain identifies itself as the destination for all IPv6 address associated with this path by advertising the prefix designation 757, and also Fig.6}.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having 

Regarding Claim 5. (Original) The method according to claim 3, wherein the prefix information comprises: 
an Internet Protocol Version 6 (IPv6) address for Bit Index Explicit Replication (BIER) forwarding on an IPv6 network {Thubert: BIER maps an IPv6 address or other network address of a node into a bit position in a bitmap ¶0053; Gage: Fig.6}.  

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levy-Abegnoli (US 2008/0307516 A1); Thubert (US 2016/0142248 A1); and Thubert (US 2016/0142248 A1) in view of Levy-Abegnoli (US 2008/0307516 A1), as applied to claims 1 & 3 as above, and further in view of Gage (US 2017/0237656 A1) as applied to claim as above, and further in view of Wijnands (US 2015/0139228 A1).	

Regarding Claim 4. (Original) The method according to claim 3, 
wherein the multicast protocol comprises at least one of: 
a Multicast Listener Discovery (MLD) protocol, an Internet Group Management Protocol (IGMP), and a Protocol Independent Multicast (PIM) protocol; and 
the routing protocol comprises at least one of: 

Thubert does not explicitly discloses wherein the multicast protocol comprises at least one of: a Multicast Listener Discovery (MLD) protocol, an Internet Group Management Protocol (IGMP), and a Protocol Independent Multicast (PIM) protocol
However, in the same field of endeavor, Wijnands (US 2015/0139228 A1)	 discloses wherein the multicast protocol comprises at least one of: a Multicast Listener Discovery (MLD) protocol, an Internet Group Management Protocol (IGMP), and a Protocol Independent Multicast (PIM) protocol {Wijnands: ¶0026 wherein host first sends a message indicating the host’s interest in multicast group (or source).  The message can be an Internet Group Management Protocol (IGMP) membership report or a multicast listener discovery (MLD) report that contains information, such as a multicast group address, identifying the multicast group in which the host is interested}.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply Wijnands’s teaching to Thubert/Abegnoli’s system with the motivation being to “save bandwidth and improved throughput”{Wijnands: ¶0022}.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levy-Abegnoli (US 2008/0307516 A1); Thubert (US 2016/0142248 A1); and Thubert (US 2016/0142248 A1) in view of Levy-Abegnoli (US 2008/0307516 A1) as applied to claim 6 as above, and further in view of Wijnands (US 2015/0139228 A1).	
Regarding Claim 8 (4). (Original) 
With the same reasons as set forth in the method according to claim 6, Thubert discloses wherein the multicast protocol message comprises a traffic request sent through a multicast protocol; 
the multicast protocol comprises at least one of: a Multicast Listener Discovery (MLD) protocol, an Internet Group Management Protocol (IGMP), and a Protocol Independent Multicast (PIM) protocol; and 
wherein the routing protocol message comprises prefix information advertised through a routing protocol; and 
the routing protocol comprises at least one of: 
a Babel protocol, a Border Gateway Protocol (BGP), an Open Shortest Path First (OSPF) protocol, and an Intermediate System-to-Intermediate System (ISIS) protocol {Thubert: ¶0026}.  
Thubert does not explicitly discloses wherein the multicast protocol comprises at least one of: a Multicast Listener Discovery (MLD) protocol, an Internet Group Management Protocol (IGMP), and a Protocol Independent Multicast (PIM) protocol
However, in the same field of endeavor, Wijnands (US 2015/0139228 A1)	 discloses wherein the multicast protocol comprises at least one of: a Multicast Listener Discovery (MLD) protocol, an Internet Group Management Protocol (IGMP), and a Protocol Independent Multicast (PIM) protocol {Wijnands: ¶0026 wherein host first sends a message indicating the host’s interest in multicast group (or source).  The message can be an Internet Group Management Protocol (IGMP) membership report or a multicast listener discovery (MLD) report that contains information, such as a multicast 

Regarding Claims 9-14, 18. (Cancelled)
  
Response to Arguments











A/. Applicant argued that Thubert fails to disclose “the message carrying a user side flag, the user side flag is used for indicating that the message carrying the user side flag is sent from a user side not rather than a forwarding side node”.
-In reply, applicant is directed to 102 rejection as set forth in pages 7-8 as above, wherein Thubert discloses in ¶0043 wherein a DAG discovery request (e.g., DIO) message is transmitted from the root device(s) of the DAG downward toward the leaves, informing each successive receiving device how to reach the root device (that is, from where the request is received is generally the direction of the root). Accordingly, a DAG is created in the upward direction toward the root device, see also ¶0042-¶0043; In other words, the root (user side node) sending message (DIO message) having prefix information (user side flag) to identify source routing, so that a node (B or K as forwarding side node) can inherently forward the message {e.g. DAG discovery reply (DAO message) received from its one or more children} back to the root (user side node) based on the prefix information (user side flag) of the root (user side node) in the message {DAG  wherein the node (e.g. node K) may make forwarding decisions based on the destination bitmap (e.g. Root Node) and the bitmap(s) received by the node from its one or more children (e.g. node E, upward direction toward the root, ¶0045) via DAO message (DAG discovery reply 300, ¶0043)} of the user side node (root node){Thubert: ¶0054}. Therefore, Thubert does disclose “the message carrying a user side flag, the user side flag is used for indicating that the message carrying the user side flag is sent from a user side not rather than a forwarding side node”.  Hence, 102 rejection stands.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen (8,830,826 B2) discloses an apparatus for requesting computation of a backup egress path comprising a processor configured to send a path computation element (PCE) protocol (PCEP) request (PCReq) message requesting computation of the backup egress path to protect against a fault in a primary egress path of a Point to Multi-Point (P2MP) or Point-to-Point (P2P) label switched path (LSP), wherein the backup egress path extends from a previous-hop internal node of the primary egress node of the P2MP or P2P LSP to a backup egress node. A method for advertising or discovering a backup egress path computation capability comprising exchanging a message that indicates that a PCE comprises a backup egress path computation capability {Figs.8, 11-12}.

White (US 2008/0212585 A1) discloses a method includes receiving advertised costs to reach a destination address from neighbor routers. Based on the advertised 

Wang (US 10,432,425 B2) discloses methods and network devices for internet protocol (IP) based encapsulation in bit indexed explicit replication (BIER) forwarding. In one embodiment, a method includes receiving a multicast message comprising an inner IP header, an intervening header, and an outer IP header. The embodiment further includes accessing a message bit array stored in the intervening header, retrieving an IP address from an entry in a bit indexed forwarding table, replacing an IP destination address in the outer IP header of a copy of the multicast message with the retrieved IP address, and sending the copy of the multicast message toward a second node in the network, where the retrieved IP address is assigned to the second node {Figs.1-9A, 10C, 15-17}.



























Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONGCHAU BA NGUYEN whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PHUONGCHAU BA NGUYEN
Primary Examiner
Art Unit 2464




/PHUONGCHAU BA NGUYEN/Primary Examiner, Art Unit 2464